8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert C. KANUTH, Jr., Appellee,v.PRESCOTT, BALL & TURBEN, INC., Appellant.
No. 92-7087.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1993.

Before WALD, EDWARDS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.   The court is satisfied that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.Rule 14(c).


2
We affirm the judgment of the District Court.   The trial court correctly held that Prescott, Ball & Turben, Inc. had literally ceased engaging in business as a broker dealer, and thereby triggered the acceleration of payment pursuant to the express terms of the arbitration award between itself and Mr. Kanuth.


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).